MEMORANDUM **
Cristobal Hernandez-Hernandez appeals from his jury-trial conviction for attempted entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hernandez-Hernandez contends that it was error for the district court to use jury instructions that placed the burden of proof on him to prove his duress defense. We disagree. See Dixon v. United States, — U.S. -, 126 S.Ct. 2437, 2447, 165 L.Ed.2d 299 (2006); United States v. Leal-Cruz, 431 F.3d 667, 673 (9th Cir.2005).
We also conclude that the Government’s analogies during closing argument did not result in plain error. See United States v. Sine, 493 F.3d 1021, 1037-40 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.